DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 16-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire (2020/0104719) in view of Gottemukkula (10,853,642).
Regarding claims 1, 16 and 22 Wiltshire discloses,
 	Generate a training set (note fig. 2, block 202, generating training set)
 of feature descriptor pairs based on the generated first plurality of feature descriptors; and 
 	train a machine learning (ML) model based on the generated training set of feature descriptor pairs, wherein the trained ML model is configured to determine matches between features in unaligned multispectral image data (note fig. 2 block 204, block determine feature map between matches and unmatched image pairs interpreted as unaligned image data).  Wiltshire does not clearly discloses obtaining aligned multispectral image data and generating a first plurality of feature descriptor for features identified in the aligned multispectral image data.  Gottemukkula discloses obtain aligned multispectral image data (note fig. 1 block 110 multi-spectral image and fig 3, block 302 and col. 9 lines 45-51, spectral image depicting an eye)
 	Generate a first plurality of feature descriptors for features identified in the aligned multispectral image data (note fig. 3 block 306, col. 9 lines 62-65, determining set of features from spectral image and col. 8 lines 5-10, authentication system cites feature descriptors corresponding to multi-spectral images).  Wiltshire and Gottemukkula are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include obtaining aligned multispectral image data and generating a first plurality of feature descriptor for features identified in the aligned multispectral image data in the system of Wiltshire as evidenced by Gottemukkula.  The suggestion/motivation would be change detection system of Wiltshire using input iris image to detect change for improve authentication (note col. 1 lines 8-14).  It would have been obvious to combine Gottemukkula with Wiltshire to obtain the invention as specified by claims 1, 16 and 22.

Regarding claims  2 and 17,
 	Wiltshire does not clearly disclose wherein the aligned multispectral image data comprises a first plurality of aligned multispectral images.  Gottemukkula discloses a first plurality of aligned multispectral images (note col. 5 lines 20-25, multiple camera with multiple images).  Wiltshire and Gottemukkula are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first plurality of aligned multispectral images data in the system of Wiltshire as evidenced by Gottemukkula.  The suggestion/motivation would be change detection system of Wiltshire using input iris image to detect change for improve authentication (note col. 1 lines 8-14).  It would have been obvious to combine Gottemukkula with Wiltshire to obtain the invention as specified by claims 2 and 17.

Regarding claims 3 and 18, Wiltshire does not clearly disclose each aligned multispectral image comprises at least a first portion of image data in a first spectrum and at least a second portion of image data in a second spectrum, wherein the first spectrum and second spectrum are in at least partially non-overlapping wavelength ranges, and wherein the first portion and second portion are aligned.  Gottemukkula discloses each aligned multispectral image comprises at least a first portion of image data in a first spectrum and at least a second portion of image data in a second spectrum, wherein the first spectrum and second spectrum are in at least partially non-overlapping wavelength ranges, and wherein the first portion and second portion are aligned (note col. 5 lines 33-37, fused image integrates information from each channel of multispectral image.  Wiltshire and Gottemukkula are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include each aligned multispectral image comprises at least a first portion of image data in a first spectrum and at least a second portion of image data in a second spectrum, wherein the first spectrum and second spectrum are in at least partially non-overlapping wavelength ranges, and wherein the first portion and second portion are aligned (note col. 5 lines 33-37, fused image integrates information from each channel of multispectral image in the system of Wiltshire as evidenced by Gottemukkula.  The suggestion/motivation would be change detection system of Wiltshire using input iris image to detect change for improve authentication (note col. 1 lines 8-14).  It would have been obvious to combine Gottemukkula with Wiltshire to obtain the invention as specified by claims 3 and 18.

Regarding claim 4 Wiltshire does not clearly discloses wherein the first plurality of aligned multispectral images comprises sets of images having aligned visible image data and non-visible image data.  Gottemukkula discloses sets of images having aligned visible image data and non-visible image data (note col. 5 lines 5-12, multispectral image color channels, red, green and blue visible image data and IR and ultraviolet non-visible image data).  Wiltshire and Gottemukkula are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sets of images having aligned visible image data and non-visible image data in the system of Wiltshire as evidenced by Gottemukkula.  The suggestion/motivation would be change detection system of Wiltshire using input iris image to detect change for improve authentication (note col. 1 lines 8-14).  It would have been obvious to combine Gottemukkula with Wiltshire to obtain the invention as specified by claims 4.

Regarding claim 5 Wiltshire does not clearly disclose wherein the visible image data comprises RGB image data, and wherein the non-visible image data comprises infrared (IR) image data.  Gottemukkula discloses  visible image data comprises RGB image data and wherein the non-visible image data comprises infrared (IR) image data (note col. 5 lines 5-12, multispectral image color channels, red, green and blue visible image data and IR and ultraviolet non-visible image data).  Wiltshire and Gottemukkula are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include visible image data comprises RGB image data, and wherein non-visible image data comprises infrared (IR) image data in the system of Wiltshire as evidenced by Gottemukkula.  The suggestion/motivation would be change detection system of Wiltshire using input iris image to detect change for improve authentication (note col. 1 lines 8-14).  It would have been obvious to combine Gottemukkula with Wiltshire to obtain the invention as specified by claims 5.

Regarding claim 6 Wiltshire does not clearly disclose, wherein the first plurality of aligned multispectral images comprise images captured by a first image capture device.  Gottemukkula discloses images capture by a first image capture device (note col. 5 lines 20-22, system multiple camera to capture images, it is inherent for multiple cameras to have first camera).  Wiltshire and Gottemukkula are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include images captured by a first image capture device in the system of Wiltshire as evidenced by Gottemukkula.  The suggestion/motivation would be change detection system of Wiltshire using input iris image to detect change for improve authentication (note col. 1 lines 8-14).  It would have been obvious to combine Gottemukkula with Wiltshire to obtain the invention as specified by claims 6.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire and Gottemukkula as applied to claim1 above, and further in view of official notice.
Regarding claim 11
Wiltshire and Gottemukkula discloses features of claim 1.  Wiltshire and Gottemukkula does not clearly discloses  wherein at least one of the first plurality of feature descriptors comprises a description of: a Scale Invariant Feature Tracker (SIFT) feature, a Speeded-up Robust Features (SURF) feature, an Orientated FAST and Rotated BRIEF (ORB) feature, a Binary Robust Invariant Scale Keypoints (BRISK) feature, or a Binary Features from Robust Orientation Segment Tests (BFROST) feature.
However, the limitation  wherein at least one of the first plurality of feature descriptors comprises a description of: a Scale Invariant Feature Tracker (SIFT) feature, a Speeded-up Robust Features (SURF) feature, an Orientated FAST and Rotated BRIEF (ORB) feature, a Binary Robust Invariant Scale Keypoints (BRISK) feature, or a Binary Features from Robust Orientation Segment Tests (BFROST) feature is well-known in the art, and the fact that the limitation is well-known, the examiner takes “Official Notice”. The 
wherein at least one of the first plurality of feature descriptors comprises a description of: a Scale Invariant Feature Tracker (SIFT) feature, a Speeded-up Robust Features (SURF) feature, an Orientated FAST and Rotated BRIEF (ORB) feature, a Binary Robust Invariant Scale Keypoints (BRISK) feature, or a Binary Features from Robust Orientation Segment Tests (BFROST) feature use for proper connection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include  wherein at least one of the first plurality of feature descriptors comprises a description of: a Scale Invariant Feature Tracker (SIFT) feature, a Speeded-up Robust Features (SURF) feature, an Orientated FAST and Rotated BRIEF (ORB) feature, a Binary Robust Invariant Scale Keypoints (BRISK) feature, or a Binary Features from Robust Orientation Segment Tests (BFROST) feature in Wiltshire and  Gottemukkula such that the image processing would be improved.

Allowable Subject Matter
Claims 7-10, 12-15, 19-21 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for  dependent claims 7 and 19.  Prior art could not be found for the features the first plurality of feature descriptors for the aligned multispectral image data comprises: a first set of feature descriptors representing features in the first portion of image data in the first spectrum; and a second set of feature descriptors representing features in the second portion of image data in the second spectrum.  These features in combination with other features could not be found by the prior art.  Claims 8-10 and 20-21 depend on claims 7 and 19, respectively.  Therefore are also objected.

Regarding claims 12 and 23, prior art could not be found for the features obtain unaligned multispectral image data; generate a second plurality of feature descriptors for features identified in the unaligned multispectral image data; and use the trained ML model to determine matches between features represented by the second plurality of feature descriptors for the unaligned multispectral image data.  These features in combination with other features could not be found in the prior art.  Claims 13-15 and 24-25 depend on claims 12 and 23, respectively.  Therefore are also objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
June 28, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664